3. Venezuela: the case of Manuel Rosales
The next item is the debate on three motions for resolutions on Venezuela.
Madam President, Commissioner, I have signed this resolution and asked to speak in this plenary because I was a witness to the so-called 'expulsion' of our colleague Luis Herrero, which was, in fact, a kidnapping. What is more, I had a chance to see how political persecution, abuses of power by the Chávez regime, intimidation of the opposition, threats, disregard for human dignity and the misuse of justice are all a normal part of life in Venezuela.
The case of Manuel Rosales was the last straw and the catalyst for this resolution, but there are thousands of cases just as bloody as his; some of them are quoted in the resolution and others are not, like the case of Eligio Cedeño who was born in the poor Caracas suburb of Petare, a notoriously dangerous area well known for electing a mayor who was not from the Chávez regime. Eligio was educated with the help of others, in particular, from Citibank; he managed to set up his own business, the Bank of Caracas, and then lived a normal life, also providing help to the most needy. Today, however, he is illegally imprisoned in a Caracas jail following two years of detention with no coherent case being made against him. His only crime was to be a part of the economic oligarchy.
Another case is that of Nixon Moreno, a student leader at the University of the Andes, elected to the university council several times and president of the Federation of University Centres. In 2003 he won the Federation election against the current Minister of Interior and Justice, and that is his crime. Today he is accused of attempted murder and lewd violent acts, despite having been exonerated of the accusations.
Cases such as these are a feature of everyday life in Venezuela, where persecution of the opposition with the aim of excluding them from political life and of suppressing dissidents has become part of normal life. Nevertheless, we need to send a message of hope to Venezuelan democracy: despite the challenges, I am sure democracy will be established and President Chávez will be voted out.
author. - Madam President, the case of Manuel Rosales is another example of the arrogance and paranoid behaviour sometimes exhibited by the increasingly more authoritarian Government of Venezuela. The political persecution of Mr Rosales and many others is regrettable and should be condemned in the strongest possible terms. We will call on the Government of that country in earnest to start behaving sensibly and democratically and to stop violating the human rights of its citizens.
Madam President, since this is the last time I will be making a speech in the plenary, permit me to take the opportunity to thank you and all our colleagues who have faithfully attended the Thursday afternoon human rights debates and have contributed towards making our world a better place to live in.
Let me also take the opportunity, as I have so often done in the past, to remind my colleagues of the plight of my own country, Cyprus, which for the past 35 years has been suffering under the military occupation of its northern part by Turkey. The citizens - EU citizens - of areas such as Kyrenia, Famagusta, Karpasia and Morfou have been living in exile since the devastating Turkish invasion of 1974. We are looking towards the EU for the fulfilment of their humble wish to return to their homes and live there in peace and security. I hope the EU will not let them down.
Madam President, when political changes point to restrictions on the rights of the opposition to free public expression, we should be on our guard. It is a strong signal that democracy is under threat. Arresting the opposition is an even stronger signal.
That is what is happening today in Venezuela. Manuel Rosales, Mayor of Maracaibo and opponent of President Chávez in the 2006 election, has had to flee the country. Shortly after President Chávez won a referendum making it possible for him to hold office for further terms, a warrant was issued for the arrest of Mr Rosales. He managed to escape to Peru, where he is in hiding.
This matter should be the subject of the next sitting of EuroLat. Venezuela is obliged to respect conventions which it has signed in which it guaranteed to respect human rights.
Madam President, 20 years ago socialism collapsed at the pan-European picnic on the Austro-Hungarian border. I had the honour of being allowed to take part in the relevant preparations and I will never forget, a short time later, the Chancellor of Unity, Helmut Kohl, and Pope John Paul II, two spearheads of this development, striding through the Brandenburg Gates and saying that socialism should not be replaced by predatory capitalism but by freedom and a social market economy.
Today, we are witnessing in Latin America a dangerous regression into socialist dictatorship and oppression. The germ from which this comes is, I am afraid to say, Venezuela. President Chávez is attempting to stifle freedom throughout Latin America by means of oil money. That is why the case of Manuel Rosales is so important. Mr Rosales is not only an outstanding democrat, whom we must defend; he is also a symbolic figure for democracy in Latin America. We shall support him and continue to stand up for the freedom of the Latin American people.
By means of yet another grotesque exercise in the distortion of reality, we are once again faced with an ignoble attempt by the European Parliament to interfere in Venezuela. In essence, this attempt forms part of the manoeuvres conducted by those conspiring against the democratic and sovereign process of emancipation and social progress initiated a decade ago by the Venezuelan people and reaffirmed in 14 electoral processes.
Once again, what is really bothering the authors of this initiative is the fact that, despite all the problems, threats, dangers and interference, the Venezuelan people have been an example of the fact that it is worth fighting and that it is possible to build a fairer, more democratic and more peaceful country, and world.
This is being demonstrated by the development of widespread popular participation, the reduction in levels of poverty, social inequality and unemployment, the fight against illiteracy and the extension of education to all levels, access by millions of Venezuelans to health, the national network of food markets at subsidised prices, the de facto nationalisation of the state oil industry and strategic sectors of the economy, the use of productive land by farmers, and solidarity with other peoples, among many other examples.
We have to ask ourselves: in the end what right does this Parliament have to give lessons in democracy and respect for human rights, when it wants to impose a draft Treaty rejected by the French, Dutch and Irish peoples, when it adopts the inhumane Return Directive which violates the human rights of migrants, many of whom come from Latin America, and when it does not have a single word of condemnation for the barbaric aggression of Israel against the Palestinian people in the Gaza Strip?
For the umpteenth time we say: stop pretending that you can give lessons to the world.
(NL) Madam President, I used to live in Venezuela myself and I am familiar with that country's past and, in particular, the dictatorship of Marcos Pérez Jiménez in the 1950s. Poverty and injustice were the hallmarks of life at the time, and I consider Hugo Chávez's government to be a very significant and much-needed improvement.
Nevertheless, I am of the view that even a sympathetic government should behave decently towards its opponents and avoid employing any techniques which make life extra-difficult for its opponents.
I will be voting in favour of the joint resolution for exactly that reason because it is critical with regard to protecting democracy in general and because it was not formulated with the aim of overturning what in my opinion is the beneficial regime of Hugo Chávez.
(PT) Madam President, Commissioner, ladies and gentlemen, I want to correct Mr Guerreiro who is misinformed because, according to figures from the United Nations Development Programme, in the last 10 years Venezuela has not reduced poverty one iota.
President Chávez has brought demagogy and dictatorship, unfortunately with support through the ballot boxes, but also with a great deal of intimidation of the people, as once again shown by this case of Manuel Rosales.
I have met Manuel Rosales. I had the honour of meeting him on a visit to Venezuela. The fate that has befallen him is a great shame, because he wants to be a free man in his own country, but he cannot be a free man in his own country. That is the problem with Venezuela.
I met him when he was governor-elect of the State of Zulia. He was elected by his people as Mayor of Maracaibo, but cannot live in his own country because, in Venezuela, people are persecuted and slandered. They are slandered, as is unfortunately happening with Manuel Rosales. It is the worst punishment that can be inflicted on a politician and we, who are politicians in this House, must all be aware of this.
We can fight for our ideas, but we do not have the right to slander anyone, persecute them or throw them into jail. This is exactly what is happening in Venezuela.
It is time, ladies and gentlemen, that we defined a strategy for Latin America. This must be a strategy of active diplomacy for Latin America. It must certainly be on the side of social progress, in line with the many millions that we invest every year in development and cooperation, but it must be 100% on the side of democracy, 100% on the side of pluralism, and 100% on the side of fundamental freedoms. Long live a free Venezuela!
(SK) Poverty always provides fertile soil for totalitarian leaders wishing to pose as the saviours and defenders of their people. In reality they do this only for their own benefit. At first, Hugo Chávez did not talk about socialism but only about the right to a better world. With the passage of time, however, he did start talking about socialism. His opponents were not invited to cooperate and they became his mortal enemies and later on political prisoners. He then interfered with media freedoms and those who would not toe the line were shut down. One-sided information, the leader-defender, violations of human rights, lack of freedom: this all adds up to totalitarianism. The case of Manuel Rosales only confirms what I am saying.
Other leaders playing the same game as Hugo Chávez include Castro's heirs, Lukashenko and the like. I would like to thank all my fellow Members of the European Parliament for sending a clear signal to the whole world via these Thursday afternoons during the plenary session that the European Parliament will never tolerate human rights violations anywhere in the world.
Madam President, I would like to thank you for chairing our meetings in the European Parliament, for your cooperation and for your personal friendship.
(PL) Madam President, the current term of the European Parliament is drawing to a close, and so the time has come for a certain summing up. We can say objectively that we have done a huge amount of work, and that among the results of our work we can clearly see a commitment to protecting human rights and the effects of this. This is especially visible in third countries. We are capable of making a very thorough analysis, as we are doing today, of the situation in Iran, Madagascar and Venezuela. We can adopt suitable resolutions and even give them public effect. These resolutions do not always bring the desired results, but we are working at a long distance from the countries and societies which have these problems, and our communication and ability to implement and convey our ideas is not always particularly good.
It is worse, ladies and gentlemen, with democracy and the protection of human rights within the European Union. This is an unpleasant and embarrassing matter. Today millions of people are working illegally. So what has happened to human rights? The trafficking of children and women is flourishing. So where are human rights in the EU? How are we protecting them? Why are we not effective?
It must also be said that an unpleasant incident occurred when here in this Chamber we demonstrated for a referendum, and Mr Pöttering called in security, which was a breach of human rights and our right to demonstrate and express our views. Nevertheless, the overall result is positive, and I think that we should definitely continue this kind of debate, and this kind of action, in the next parliamentary term.
Madam President, I rise on a point of order under our Rules of Procedure to make a personal statement. This is my valedictory speech to the European Parliament, since I was first elected a quarter of a century ago and my father was elected 30 years ago - Peter Beazley, a Member of the European Parliament for Bedfordshire and North Hertfordshire.
I wish to thank all my fellow Members of this House, particularly our President, Hans-Gert Pöttering, with whom I had the honour of securing British Conservative membership of the Group of the European People's Party.
I wish to recall the service of Lord Plumb - Henry Plumb - as President of this Parliament, of British Commissioners of all parties - Roy Jenkins (President), Arthur Cockfield, Chris Patton, Prime Minister Ted Heath and Winston Churchill - all true Europeans.
The leader of my party, Mr David Cameron, has made a serious mistake. He is in error: he thinks that by becoming anti-European in the House of Commons this will secure him the premiership of my country. I, as a British Conservative, reserve the right to object - that is my final word. There are British Tories, Socialists, Liberals. We are Europeans. We will stand with our partners and our allies and, if my party leader seeks to rip up 30 years of work by British Tory pro-Europeans, he is wrong!
(The House accorded the speaker a standing ovation.)
Member of the Commission. - The Commission is closely following the situation in Venezuela with concern. The Commission is aware of the case of Manuel Rosales. He was granted political asylum in Peru after being charged with corruption in Venezuela. The Commission has taken note of the explanation provided by the president of Rosales' party, according to which he has gone into hiding for his own protection.
The Commission believes that the request for asylum made by Manuel Rosales, and its acceptance by the Peruvian Government, is a bilateral case and that it is not for the Commission to pronounce itself on the merits of this request.
We are aware that recently the judicial institutions have opened some judicial processes against opposition leaders in Venezuela. We know that some sectors of Venezuelan society have criticised the proliferation of measures which they consider adversely affect the right to freedom of expression and the freedom to exercise political rights. This same sector considers that the Government is showing an intolerant attitude towards criticism. We are conscious of these facts and we are closely following the political situation in Venezuela.
I would like to underline the importance that the European Union attaches to freedom of expression and opinion, a fundamental human right and a cornerstone of democracy and the rule of law. We hope that the democratic institutions of Venezuela will respect the rule of law and preserve democracy in the country, whilst complying with the obligation arising from the international agreements signed and ratified by Venezuela, including the American Convention on Human Rights and, specifically, the provisions on political rights set out in Article 23.
I wish to assure Parliament that the Commission will continue to follow developments in Venezuela closely. The Commission's commitment to supporting and strengthening democracy and the protection and promotion of human rights and fundamental freedoms will continue to be reflected in our cooperation policies and relations with Venezuela.
The debate is closed.
The vote will take place immediately.